Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 7, 12 – 14, and 19 are amended. 

Claim 1 – 20 are pending. 

Response to Amendment
The objection to claims 1 – 20 is withdrawn in light of the amendments. 

The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 05/18/2021, with respect to the rejection of claims 1 – 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1 – 20, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a method and a non-transitory storage medium.

The claimed invention, regarding claim 1 as representative, recites features such as: receiving an Input/output (IO) request that specifies an operation to be performed on a data block; determining if a policy exists for a device that made the 10 request; and passing the IO request to a disk driver regardless of whether the 10 request is determined to violate the policy or not.

The prior art of record (Kabra et al., U.S. Patent 9,672,374, Petersen et al., U.S. Publication 2018/0113638, and Oikarinen et al., U.S. 2015/0277802, as examples of such prior art) do not teach the same.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111